—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered September 5, 2001, convicting her of murder in the second degree (two counts), robbery in the first degree (two counts), and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence.
*524Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in its charge regarding the voluntariness of her statements to law enforcement officials is unpreserved for appellate review (see CPL 470.05 [2]; People v Chavis, 237 AD2d 527 [1997]; People v Judge, 197 AD2d 536, 537 [1993]; People v Roth, 139 AD2d 605, 608 [1988]). In any event, any error was harmless in light of the overwhelming evidence establishing that the defendant’s incriminating statements were not the product of psychological coercion (see People v Ross, 197 AD2d 713 [1993]; People v McFarlane, 187 AD2d 734 [1992]).
The sentence imposed was not excessive (see People v Farrar, 52 NY2d 302 [1981]; People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Smith, Goldstein and Cozier, JJ., concur.